   

* Inmate Name: REET WER MR ENB Document 96-4 Filed.

~ Register Number: ZNOEN-O1”Y Qwis C-32 as
United States Penitentiary
P.O. Box 1000
Lewisburg, PA 17837

 

4 5 WN 7020 TO: WoNOe4Be Ivipass ScavEn
BY: WY ryt . UTED SIE DETACTY Cony

oo0 oo20 btoe Yor Wey SEKTRRL BOUL YARa
hhS @@T? T cada Poo. ane

Wea Shs A.
LEGAL WAIL
8 $9 ae o:S*=<‘i mR eas :
TROT SELES eppgphsldpell/Uplppgl[ipiqdiippead |i ii lpshligl
Al 6 @

7 ERPS og. RRL a I acl é

 
*

 

“Moe

“Case 6:10-cr-00134-MSS-DAB Document 96-1

tot

~

 

Fited 06/29/20 “Page 2 of 2 PagelD 1139

U.S. PENITENTIARY
P.O. BOX 1000
ey BURG, PA 17837
DATE

“The: anclosed fetter was @6F0 through
special mailing procedures for fonvarding to
you The letter has neither been opsned nor
inspected. If the writer raises a question or
prablem over which this facility has
Jurisdiction, you may wish te return the
material for further information or clarification.
If the writer encleses correspondence for
forwarding to another addressee, please return
the enclosure te the above acuregs,*

  
     

o7o0 o001 4144 Sit

a

| 70145

    
